IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT       United States Court of Appeals
                                                                    Fifth Circuit


                                No. 09-40892
                                                                  FILED
                                                              November 18, 2010

                                                                 Lyle W. Cayce
OSCAR GABRIEL JIMINEZ; CHANDRA RAE JIMENEZ,                           Clerk

                                                 Plaintiffs ! Appellees
vs.

WOOD COUNTY, TEXAS; SHERIFF DWAINE DAUGHERTY
                                        Defendants ! Appellants

                              - - - - -
        Appeal from the United States District Court for the
                      Eastern District of Texas
                              - - - - -

                  ON PETITION FOR REHEARING EN BANC

      (Opinion September 22, 2010, 5 Cir., 2010, _____F.3d____)



BEFORE: JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, GARZA,
        BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD,
        SOUTHWICK and HAYNES, Circuit Judges.

BY THE COURT:

       A member of the court having requested a poll on the

petition for rehearing en banc, and a majority of the circuit

judges in regular active service and not disqualified having

voted in favor,

       It is ordered that this cause shall be reheard by the court

en banc with oral argument on a date hereafter to be fixed.                         The

Clerk will specify a briefing schedule for the filing of

supplemental briefs.